DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of amendments submitted on 03/24/2021, the objection of claim 22 is withdrawn.

Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive.
Applicant argues that “Zhang fails to disclose or suggest that the alleged scanner moves the laser beams ‘without stopping’ to simultaneously scan a second row of the mask substrate spaced apart from the first row along a second direction intersecting the first direction, after the plurality of holes are formed in a first row of the mask substrate”.  The Examiner respectfully disagrees.

Assuming for the sake of argument that Applicant is referring to the laser beams not stopping, Zhang discloses “the laser source 1046 includes continuous wave (CW) laser source such that the process beam 1048 comprises a CW laser beam….  The AOD subsystem 1042 generates laser pulses from the CW laser beam by deflecting the process beam 1048 at discrete ("pulse") intervals” (paragraph [0280]).  As Zhang also discloses scanning the laser beam to multiple positions in a workpiece, the Examiner takes the position that Zhang reads on moving the laser beams without stopping. 
Assuming for the sake of argument that Applicant is instead referring to the scanning of the laser beams does not stop, Zhang discloses “first continuous relative movement of the laser beam axis along the beam trajectory with respect to the surface of the workpiece” in paragraphs [0026] and [0028]-[0030] and claim 1.  In view of the above, regardless of which interpretation Applicant intends the claims to be read on, Zhang continues to read on amended claim 1.

Claim Interpretation
Applicant is put on notice of the Examiner’s claim interpretations of certain claim elements.
Regarding the “first direction”, the Examiner has interpreted this element to read on the subject matter contained within paragraph [0041] of the published specification.  Specifically, it appears that “Y-axis direction” corresponds to movement of the stage and consequently the recited “first direction”.
Regarding the “second direction”, the Examiner has interpreted this element to read on the subject matter contained within paragraphs [0043], [0045], [0047], [0049], and [0065] of the published specification.  Specifically, it appears that the scanning in the “X-axis” forms “multiple columns of pattern holes 121” scanned by the scanner 14.
Regarding the “first pitch”, as recited in claim 1, the Examiner has interpreted this element to read on the subject matter contained within paragraph [0046].  Specifically, it appears that the term “pitch” is not used in the context of the common and plain meaning of the term.  It appears that the term “pitch” is used to refer a linear movement along the Y-axis, as opposed to pitching the stage to an angle.  Further, the instant specification is completely silent regarding the stage being pitched to any angle or any range angle.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites language that is not consistent with language used within the specification.  Specifically, claim 1 recites “a first row” and “a second row”, whereas the instant specification is completely silent regarding the term “row”.  The specification does contain “columns”.  The Examiner recommends amending the claims to recite “rows” to improve consistency with the specification and improve clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
not stopping.  
To further elaborate, it is unclear if the scanning or the laser beams are not stopping.  The Examiner asserts that a person of ordinary skill in the art would intuitively understand that if the laser beams are not stopped between first and second row, a line would be formed, as opposed to the recited “hole”.  
Further, paragraph [0050] of the published specification states:  “[w]hile being scanned as illustrated in FIG. 5, the laser beams L1 to Ln may not always be “on,” but may only be “on” only in areas of the pattern holes 121 to be processed. Also, the laser beam L1 may not continuously be “on” in the areas of the pattern hole 121, but may only be “on” only in nine points from the point 1 to the point 9, as illustrated in FIG. 6.”
Claims 2, 4, and 6-11 are rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 6-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20160250714 (hereinafter Zhang) in view of Korean Patent No. KR20150035131A (hereinafter Lee).
Regarding claim 1, Zhang discloses irradiating a laser beam (laser beam 1061, Fig. 10A, reproduced below for convenience, Zhang) onto the substrate (workpiece 1060, Fig. 10A, Zhang) to form a plurality of pattern holes (processing spots 110, paragraph [0224] and Fig. 1D, Zhang), wherein irradiating the laser beam (laser beam 1061, Fig. 10A, Zhang) onto the substrate (workpiece 1060, Fig. 10A, Zhang) comprises: irradiating the laser beam (laser beam 1061, Fig. 10A, Zhang) from a light source (laser source 1046, Fig. 10A, Zhang); splitting the irradiated laser beam (AOD Deflection Angle 1050, Fig. 10B, Zhang) into a plurality of laser beams (dithered laser beam spots 1068, paragraph [0289] and Fig. 10A, Zhang) arranged along a first direction (dithered laser beam spots 1068 arranged along the X-axis, Fig. 10A, Zhang).

    PNG
    media_image1.png
    386
    523
    media_image1.png
    Greyscale

Zhang also discloses scanning (optical elements 1074, paragraph [0292]-[0293] and Fig. 10B, Zhang) the plurality of laser beams (dithered laser beam spots 1068, paragraph [0289] and Fig. 10A, Zhang) simultaneously onto the mask substrate (snippet of Fig. 10A, reproduced below, Zhang) to gradually form (each selected spot 5310 in Fig. 57 correspond with a number of sequential laser beam pulses [i.e., two, five, or eight], paragraphs [0724]-[0725] and Fig. 56, Zhang) the plurality of pattern holes (processing spots 110, paragraph [0224] and Fig. 1D, Zhang) by allowing the laser beam (dithered laser beam spots 1068 overlap in circular pattern as seen in Fig. 57, Zhang) to pass an area of each of the plurality of pattern holes multiple times (each selected spot 5310 in Fig. 57 correspond with a number of sequential laser beam pulses [i.e., two, five, or eight], paragraphs [0724] - [0725] and Fig. 56, Zhang).

    PNG
    media_image2.png
    298
    562
    media_image2.png
    Greyscale

Zhang also discloses tuning an irradiation state of the plurality of laser beams (dithered laser beam spots 1068, paragraph [0289] and Fig. 10A, Zhang) to correspond to shapes of the plurality of pattern holes (circular, square, or triangular, Fig. 57, reproduced below, Zhang) while the plurality of laser beams are scanned (Fig. 57, Zhang) by adjusting a number of irradiations (Examiner takes the position that Zhang discloses from, at least, 5720a and 5720d require a different number of irradiations) of the laser beam (dithered laser beam spots 1068, paragraph [0289] and Fig. 10A, Zhang) within the areas of the plurality of pattern holes (the circular area 5720a or the square area 5720b or the triangular area 5720c, Fig. 57, Zhang).  To further elaborate, Zhang discloses a cross-axis micromachining technique that utilizes a raster method, which is characterized as “simultaneous”, blocks laser beam pulses (paragraph [0710]).


    PNG
    media_image3.png
    195
    524
    media_image3.png
    Greyscale

Further, Zhang teaches “[r]aster mode processes creates small features of arbitrary 2D shape, within one AOD scan field (e.g., ten times larger than the process spot size)”. See paragraph [0468].  Additionally, Zhang explicitly teaches that terms such as “dither and raster are often used interchangeably”.  See paragraph [0309].
Moreover, Zhang also discloses wherein the tuning is performed to gradually decrease an area (the deeper the hole, the smaller the area of the hole or spot size, Fig. 47, reproduced below, Zhang) where the laser beam (dithered laser beam spots 1068 overlap in circular pattern as seen in Fig. 57, Zhang) is irradiated within areas of the plurality of pattern holes (processing spots 110, paragraph [0224] and Fig. 1D, Zhang) in accordance with an increase in a number (an eight sequential laser beam pulse has a larger depth than a two sequential laser beam pulse, paragraph [0724], Zhang) of scanning to one pattern hole (one of the processing spots 110, paragraph [0224] and Fig. 1D, Zhang).

    PNG
    media_image4.png
    262
    373
    media_image4.png
    Greyscale

Moreover, Zhang discloses wherein, after the plurality of holes are formed in a first row of the substrate (see annotated version of Fig. 1D, presented below, with an arrow pointing to the corresponding row of processing spots 110). 

    PNG
    media_image5.png
    393
    502
    media_image5.png
    Greyscale

Additionally, Zhang discloses a scanner (optical elements 1074, paragraph [0292]-[0293] and Fig. 10B, Zhang) moves the laser beams (dithered laser beam spots 1068, paragraph [0289] and Fig. 10A, Zhang) without stopping to simultaneously scan a second row of the substrate (see annotated version of Fig. 1D, presented below, with an arrow pointing to the corresponding row of processing spots 110) spaced apart from the first row (separation in the on-axis Doa, paragraph [0224] and Fig. 1D, Zhang) along a second direction (beam trajectory 112, paragraph [0224] and Fig. 1D, Zhang) intersecting the first direction (the row of processing spots 110 are roughly perpendicular to the beam trajectory 112, Fig. 1D, Zhang).

    PNG
    media_image6.png
    393
    502
    media_image6.png
    Greyscale

Assuming for the sake of argument that Applicant is referring to the laser beams not stopping, Zhang discloses “the laser source 1046 includes continuous wave (CW) laser source such that the process beam 1048 comprises a CW laser beam….  The AOD subsystem 1042 generates laser pulses from the CW laser beam by deflecting the process beam 1048 at discrete ("pulse") intervals” 
Assuming for the sake of argument that Applicant is instead referring to the scanning of the laser beams does not stop, Zhang discloses “first continuous relative movement of the laser beam axis along the beam trajectory with respect to the surface of the workpiece” in paragraphs [0026] and [0028]-[0030] and claim 1.  
Furthermore, Zhang discloses wherein, after the plurality of holes are formed in the second row (see annotated version of Fig. 1D, presented above, with an arrow pointing to the corresponding row of processing spots 110) of the substrate (workpiece 1060, Fig. 10A, Zhang), the stage moves the substrate (workpiece 1060, Fig. 10A, Zhang) along a direction (the high-speed positioning system 1042 is superimposed on top of a vectored velocity of the beam trajectory from both of the fast beam-positioning system 1044 and the workpiece positioning system (stages) to provide continuous relative motion between the beam axis 1061 and the workpiece 10 … “the simultaneous raster ability of the high-speed positioning system 1042 is able to sufficiently distribute most or all of the laser beam pulses in an axis transverse to the beam trajectory 112.”, paragraph [0710], Zhang).
Zhang is not limited to a linear beam trajectory, as exemplified in the previously cited figures.  The disclosure of Zhang includes a circular beam trajectory (beam trajectory 5300, Fig. 53).
Continuing with the claim mapping, the X-axis (corresponding with the recited first direction), which is transverse to the beam trajectory, changes as the processing circumvents the circle of Fig. 53.  An annotated version of Fig. 53 of Zhang, presented below, with lines along the first direction (X-axis) to demonstrate this constantly changing direction.  Therefore, the Examiner takes the position that this example of functionality of Zhang discloses the first direction (X-axis) includes all of the values of the 360⁰ arc of the circle.  

    PNG
    media_image7.png
    589
    493
    media_image7.png
    Greyscale

It logically follows that a teaching of the stage moving in a direction would read on the stage moves the substrate at the first pitch along the first direction.  As the claims currently read, there is no exclusion of additional steps or directions prior to the movement of the stage.
Zhang discloses “these systems may be adapted by the substitution or addition of appropriate laser, laser optics, parts handling equipment, and control software to reliably and repeatably produce the selected spot areas on the workpiece 1060. These modifications permit the laser processing system to direct laser pulses with the appropriate laser parameters to the desired locations on an appropriately positioned and held workpiece 1060 at the desired rate and pitch” (emphasis added).  See paragraph [0282].
Furthermore, Zhang discloses that “skilled persons will appreciate that the subject matter of any sentence or paragraph can be combined with subject matter of some or all of the other sentences or paragraphs” (paragraph [0747]).
However, Zhang does not explicitly disclose disposing a mask substrate on a stage; wherein the stage moves the mask substrate at a first pitch along a first direction; the stage moves the mask substrate at the first pitch along the first direction.
Lee is directed toward an apparatus for manufacturing a metal mask.  Lee teaches disposing a mask substrate (metal mask 10, Fig. 1, Lee) on a stage (mounting part 100, Fig. 1, reproduced below, Lee).

    PNG
    media_image8.png
    242
    309
    media_image8.png
    Greyscale

Additionally, Lee teaches the stage moves the mask substrate (metal mask 10, Fig. 1, Lee) along a first direction (“[t]he mounting part 100 is a part where the object to be processed 10 made of a metal mask is seated and can move in a selected direction when the laser beam LB is irradiated on the object to be processed 10. For example, the seat 100 can be moved in the left, right, upper, lower, and other directions”, page 5, Lee).
As Lee teaches a stage that moves in multiple directions, the Examiner takes the position that it logically follows that Lee teaches the stage moves the mask substrate at the first pitch along the first direction.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Lee to include a mask substrate on a stage; wherein the stage moves the mask substrate at a first pitch along a first direction; the stage moves the mask substrate at the first pitch along the first direction.  One skilled in the art would have been motivated to combine the references because doing so Lee, page 8.
Regarding claim 2, the cited prior art references teach all of the limitations of independent claim 1, which claim 2 depends upon, as stated above.  Additionally, Zhang discloses wherein the tuning comprises adjusting a movement path (processing trajectory 1062, Fig. 10A, Zhang) of the plurality of laser beams (dithered laser beam spots 1068, paragraph [0289] and Fig. 10A, Zhang) to allow the plurality laser beams to circle areas (dithered laser beam spots 1068 overlap in circular pattern as seen in Fig. 57, Zhang) of the plurality of pattern holes (processing spots 110, paragraph [0224] and Fig. 1D, Zhang).
Regarding claim 4, the cited prior art references teach all of the limitations of claim 2, which claim 4 depends upon, as stated above.  Additionally, Zhang discloses wherein the tuning further comprises adjusting a power (bank parameter “var[ies] the power applied across the width of the dithered beam to account for velocity differences between the inside and outside edges of an arc (like a banked racetrack turn)”, paragraph [0330], Zhang) of the laser beam within the areas (dithered laser beam spots 1068, paragraph [0289] and Fig. 10A, Zhang) of the plurality of pattern holes (processing spots 110, paragraph [0224] and Fig. 1D, Zhang).
Zhang discloses wherein each of the plurality of pattern holes has a tapered shape (these laser and selective pulse energy control techniques disclosed herein can provide enhanced taper control, paragraph [0738], Zhang) in which an open area gradually decreases from a side, where the laser beam (dithered laser beam spots 1068 overlap in circular pattern as seen in Fig. 57, Zhang) is irradiated, to an opposite side (Fig. 47, Zhang).
Regarding claim 7, the cited prior art references teach all of the limitations of claim 1, which claim 7 depends upon, as stated above.  Additionally, Zhang discloses wherein at least some of the plurality of laser beams are blocked (“[i]n some alternative, additional, or cumulative embodiments, the second positioning system is operative to function as an extra-cavity beam blocker….  Extra-cavity beam blocker is employed to block selective ones of the multiple laser beam pulses”, paragraphs [0079]-[0080], Zhang) after the stage moves the mask substrate at the first pitch along the first direction to decrease a number of laser beams that are irradiated onto the mask substrate (a snippet of Fig. 57 is provided below with a line that corresponds with the first direction [X-axis]).  The Examiner asserts that as the beam trajectory 112 moves toward the center of the square, it is clear that at least some of the laser beams are blocked.

    PNG
    media_image9.png
    295
    191
    media_image9.png
    Greyscale

Regarding claim 10, the cited prior art references teach all of the limitations of claim 1, which claim 10 depends upon, as stated above.  Additionally, Zhang discloses wherein the first direction (row of processing spots 110 that lie parallel to the X-axis, Fig. 1D, reproduced below, Zhang) is approximately perpendicular to the second direction (beam trajectory 112, Fig. 1D, Zhang).

    PNG
    media_image10.png
    393
    502
    media_image10.png
    Greyscale

Zhang discloses a “dither row aligned perpendicular to a beam trajectory”, emphasis added, (paragraph [0176] and Fig. 38, Zhang).  Also, “[c]ertain embodiments maintain dithering perpendicular to trajectory”, emphasis added, (paragraph [0207], Zhang).  Moreover, “[i]n the embodiment shown in FIG. 10A, each row (shown along the X axis) of AOD-dithered spots is perpendicular to the processing trajectory 1062”, emphasis added, (paragraph [0285], Zhang).  

Claims 8-9 are rejected under 35 U.S .C. 103 as being unpatentable over Zhang in view of Lee and further in view of U.S. Patent Application Publication No. 20070138151 (hereinafter Tanaka).
Regarding claim 8, the cited prior art references teach all of the limitations of claim 1, which claim 8 depends upon, as stated above.  Additionally, the cited prior art references teach the plurality of laser beams (dithered laser beam spots 1068 overlap in circular pattern as seen in Fig. 57, Zhang) and mask substrate (metal mask 10, Fig. 1, Lee).
However, the cited prior art references do not explicitly disclose wherein the scanning further comprises adjusting incidence angles of the plurality of laser beams to allow all of the plurality of laser beams to be perpendicularly incident to the mask substrate.
Tanaka is directed toward the manufacture of semiconductor device e.g. liquid-crystal-display device or light emitting device.  Tanaka teaches wherein the scanning further comprises adjusting incidence angles of the plurality of laser beams to allow all of the plurality of laser beams (telecentric F-θ lens 104, paragraph [0058] and Fig. 3, Tanaka) to be perpendicularly incident to the mask substrate (paragraph [0058] and Fig. 3, Tanaka).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Zhang with the teachings of Tanaka to adjust the incidence angles of the plurality of laser beams to allow all of the plurality of laser beams to be perpendicularly incident to the mask substrate.  One skilled in the art would have been motivated to combine the references because doing so would improve the throughput and allows a laser beam to efficiently irradiate a semiconductor film formed over a laser substrate.  See Tanaka, paragraph [0100].
Regarding claim 9, the cited prior art references teach all of the limitations of claim 8, which claim 9 depends upon, as stated above.  Additionally, the cited prior art references teach wherein the adjusting of the incidence angles is performed by allowing the plurality of laser beams (dithered laser beam spots 1068 overlap in circular pattern as seen in Fig. 57, Zhang) to pass through a telecentric F-θ lens (telecentric F-θ lens 104, paragraph [0058] and Fig. 3, Tanaka).

Claim 11 is rejected under 35 U.S .C. 103 as being unpatentable over Zhang in view of Lee and further in view of U.S. Patent Application Publication No. 20190259950 (hereinafter Jung).
Regarding claim 11, the cited prior art references teach all of the limitations of claim 1, which claim 11 depends upon, as stated above.  Additionally, the cited prior art references teach the mask substrate (metal mask 10, Fig. 1, Lee).
However, the cited prior art references do not explicitly teach wherein the mask substrate comprises a nickel-iron alloy.
Jung is directed toward Iron nickel alloy metal foil as a mask for organic electroluminescent devices.  Jung teaches wherein the mask substrate comprises a nickel-iron alloy (Fe—Ni alloy metal foil to be used as a deposition mask, Abstract, Jung).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Zhang with the teachings of Jung to have the mask substrate comprising a nickel-iron alloy.  One skilled in the art would have been motivated to combine the references because doing would be cost effective, provide high uniformity and strength, increased the intensity and fault rate reduction, improved the management efficiency.  See Jung, paragraph [0058].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUSTIN C DODSON/Primary Examiner, Art Unit 3761